In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________
             No. 02-19-00148-CV
        ___________________________

IN THE INTEREST OF D.H. AND K.H., CHILDREN



     On Appeal from the 323rd District Court
             Tarrant County, Texas
         Trial Court No. 323-106366-17


     Before Gabriel, Birdwell, and Womack, JJ.
     Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

      Appellant A.S. (Mother) appeals the trial court’s final order terminating her

parental rights to D.H. and K.H. See Tex. Fam. Code Ann. § 161.001(b). The trial

court found by clear and convincing evidence that Mother’s conduct satisfied the

termination grounds listed in family code section 161.001(b)(1)(D), (E), and (O) and

alleged in the petition for termination. See id. § 161.001(b)(1)(D), (E), (O). The trial

court further found by clear and convincing evidence that termination of Mother’s

parental rights was in D.H. and K.H.’s best interest.         See id. § 161.001(b)(2).

Accordingly, the trial court ordered the termination of Mother’s parental rights to

D.H. and K.H. and named appellee Texas Department of Family and Protective

Services (DFPS) as their permanent managing conservator.1

      On June 14, 2019, Mother’s appointed appellate counsel filed a brief and

corresponding motion to withdraw, stating that he has conducted a professional

evaluation of the record and has concluded that there are no arguable grounds to be

advanced to support an appeal of the trial court’s termination order and that the

appeal is frivolous. Counsel’s brief presents the required professional evaluation of

the record demonstrating why there are no reversible grounds on appeal and

referencing any grounds that might arguably support the appeal.           See Anders v.

California, 386 U.S. 738, 744 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex.

      The trial court also terminated the parental rights of D.H. and K.H.’s father.
      1

No party appeals that portion of the termination order.

                                           2
App.—Fort Worth 2003, order) (holding Anders procedures apply in parental-

termination cases), disp. on merits, No. 2-01-349-CV, 2003 WL 2006583 (Tex. App.—

Fort Worth May 1, 2003, no pet.) (mem. op.). Further, counsel informed Mother of

her right to request the record and to file a pro se response. See Kelly v. State,

436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014). In addition, this court informed

Mother of these rights and gave her the opportunity to notify this court of her intent

to respond. Mother has not filed a response. DFPS has notified this court that it

agrees with Mother’s counsel that there are no grounds assailing the trial court’s

judgment.

      In reviewing a brief that asserts an appeal is frivolous and that fulfills the

requirements of Anders, this court is obligated to undertake an independent

examination of the record to determine if any arguable grounds for appeal exist. See

In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied) (citing

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991)). Having carefully

reviewed the record and the Anders briefs, we conclude there are no arguable grounds

for reversal; thus, we agree with counsel that Mother’s appeal is without merit. See

In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied). We affirm the

trial court’s order of termination. See Tex. R. App. P. 43.2(a).

      We deny counsel’s motion to withdraw in light of the supreme court’s decision

in In re P.M. because counsel has not shown “good cause” other than his

determination that an appeal would be frivolous. See 520 S.W.3d 24, 27 (Tex. 2016)
                                            3
(“[A]n Anders motion to withdraw brought in the court of appeals, in the absence of

additional grounds for withdrawal, may be premature.”); In re A.M., 495 S.W.3d 573,

582–83 & n.2 (Tex. App.—Houston [1st Dist.] 2016, pets. denied) (noting that since

P.M. was handed down, “most courts of appeals affirming parental termination orders

after receiving Anders briefs have denied the attorney’s motion to withdraw”). The

supreme court has held that in cases such as this, “appointed counsel’s obligations [in

the supreme court] can be satisfied by filing a petition for review that satisfies the

standards for an Anders brief.” P.M., 520 S.W.3d at 27–28.


                                                     /s/ Lee Gabriel

                                                     Lee Gabriel
                                                     Justice

Delivered: August 16, 2019




                                          4